Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to the applicants amendments and arguments, all arguments have been fully considered and are persuasive, detailed below.
Regarding the objection to paragraph 24 for “to the UEs 140 to vary”, the applicant explained how this language was clear in the context of the sentence. The examiner agrees and accordingly the objection is withdrawn.
Regarding the objection for the use of REM vs RF map throughout, the applicant clarified the distinction in light of paragraphs 21 and 35. The examiner agrees that the cited portions provide clarity, accordingly, the objection is withdrawn.
Regarding the objections to claims 6 & 18, the applicant has canceled claim 6 and amended claim 18 to correct the typographical error, accordingly, the objections are withdrawn.
Regarding the 35 USC 112a rejections of claims 2, 3, 14, & 15 and their dependents, the applicant argues that the SRS is “a synchronization signal between the UAV and each UE as described above”. The examiner accepts this clarification on the record, accordingly the rejection is withdrawn.
Regarding the 35 USC 112b rejections of claims 1, 12 & 13 and their dependents, the applicant argues that the term “minimum SNR” is clear in light of paragraph 74. The examiner agrees, accordingly the rejection is withdrawn.
Regarding the 35 USC 112b rejections of claims 2, 3, 14, & 15 and their dependents, the applicant argues that the SRS is “a synchronization signal between the UAV and each UE as described above”. The examiner accepts this clarification on the record, accordingly the rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention is directed to an Unmanned Autonomous Vehicle (UAV) and method for positioning said UAV in a Long Term Evolution (LTE) Radio Access Network (RAN) to provide telecommunications coverage for a plurality of User Equipment (UE). The UAV and method accomplishes this by locating the plurality of UE’s through multi-point triangulation, creating Radio Environment Maps (REMs), and then calculating a flight trajectory of the UAV to a position with a minimum Signal-to-Noise Ratio (SNR) in an operation area of the UAV by resolving a gradient map of differences between SNR in adjacent cells of an aggregate map. The UAV then finally executes that trajectory to move to the position with a minimum SNR.
	The most remarkable prior arts are Murphy; Sean Patrick (US Pat 9866313), Lu (US PGPub 20120309288), Mozaffari et al. (“Drone Small Cells in the Clouds: Design, Deployment and Performance Analysis”), Charrow et al. (“Information-Theoretic Planning with Trajectory Optimization for Dense #D Mapping”).
	Murphy teaches calculating a flight trajectory of a mobile UAV cell infrastructure that provides network coverage to one or more specific user devices in the geographical area based on the geolocations of the multiple user devices and operation condition data, particularly “signal robustness values”. Lu teaches the generation of a map of received signal strengths via a UAV corresponding to the REM of the instant application. Mozaffari teaches finding an optimal altitude for a cell infrastructure. 
	However, none of the prior art alone or in reasonable combination explicitly teaches “computing a flight trajectory of the UAV in an operation area of the UAV by resolving a gradient map of differences between SNR in adjacent cells of an aggregate map” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/E.W.V./Examiner, Art Unit 3662